DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is response to remarks received 07/26/2022.
Claims 1 and 9 being independent have also been amended.
Claims 1-16 are currently pending and have been examined.

Response to Arguments
With respect to Applicants arguments, filed 08/23/2021, the arguments have been fully considered, however, the examiner respectfully disagrees.
Concerning the claim rejections under 35 USC 101, the applicant argues that the claims recite an unconventional approach to making a person-to-person credit card payment, however the examiner respectfully disagrees. The claims merely recite a business solution to an abstract idea; not a technology-based solution. Using person-to-person indicators or improving the business solution are still abstract and relate to certain methods of organizing human activity relating to a fundamental economic practice i.e. mitigating risks and commercial or legal interactions, i.e. business relations, for processing transactions. The elements in the claims do not improve the functioning of a computer or any other technology or technical field. Instead, the claims merely recite how to generally apply the abstract idea in a general computer environment. The claims in the instant application recite well-understood, routine, and conventional activity, both individually and in combination in the field of person-to-person payments. The use of the person-to-person payment indicator in the pass-through field is a conventional approach to controlling an acquirer or a payment network to not alter a transaction request and using flag controls such as using a person-to-person payment indicator in the pass-through field are not unconventional. The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea. For at least the above reasons, the 101 rejection of the claims is maintained.
Applicant’s arguments, see pages 7-13, filed 07/26/2022, with respect to claim rejections under 35 USC 103 have been fully considered and are persuasive. The claim rejections under 35 USC 103 of the claims has been withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of executing the person-to-person credit card payment according to the business rule. 
Independent claim 1 recites the following without significantly more: 
receiving, a transaction request for a person-to-person credit card payment comprising a person-to-person payment indicator in a pass-through field in the transaction request, wherein the pass-through field is not edited or changed by the card association or the acquirer and the person-to-person payment indicator distinguishes the person-to-person credit card payment from a person-to-business credit card payment;
identifying the person-to-person credit card payment as a person-to-person credit card payment based on the person-to-person payment indicator;
updating a token transaction characteristic value to contain a person-to-person payment flag; and
identifying a business transaction rule to the transaction request based on the person-to-person payment flag; and
executing the person-to-person credit card payment according to the business transaction rule.
Thus, under the broadest reasonable interpretation, the claim recites executing the person-to-person credit card payment according to the business rule. Therefore the claim is a “Method of Organizing Human Activity” relating to a “commercial or legal interactions” (i.e. agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Further, the steps recite concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and relate to mental processes. 
This judicial exception is not integrated into a practical application because the combination of additional element(s) of “an issuer computer processor”, “payment network”, “issuer computer program” and a “card network” for receiving a transaction request; identifying the person-to-person credit card payment; updating a token transaction characteristic value to contain a person-to-person payment flag; identifying a business rule to the transaction request based on the person-to-person payment flag; and executing the person-to-person credit card payment are recited at a high level of generality i.e., as a generic processor performing generic computer functions of processing data. These additional elements are not integrated into a practical application because the claim as a whole merely describes how to generally “apply” the judicial exception in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f).
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong 2, the additional elements in the claim amount to no more than instructions to “apply” the exception using a generic computer component, See MPEP § 2106.05(d). 
Therefore, mere instruction to “apply” an exception using a generic computer component cannot integrate a judicial exception into a practical application of Step 2A or provide an inventive concept in Step 2B. Further, receiving data over a network is a well-understood routine and conventional function. Therefore, claim 1 is ineligible, and claim 9 is ineligible for similar reasons.
The dependent claims 2-8 and 10-16 further narrow the abstract idea and do not provide any additional elements individually or in combination that amount to significantly more than the abstract idea.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        9/29/2022